Citation Nr: 0026766	
Decision Date: 10/06/00    Archive Date: 10/12/00

DOCKET NO.  98-02 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for pneumonia.

3.  Entitlement to service connection for hearing loss of the 
left ear.

4.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for entitlement to service 
connection for the residuals of a head injury.


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel
INTRODUCTION

The veteran had active service from September 1979 to 
September 1982, and from July 1983 to May 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Houston, Texas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


FINDINGS OF FACT

1.  The veteran has not submitted competent medical evidence 
tending to show a nexus between the right knee injury he 
sustained during active service, and his current complaints 
of right knee pain.  

2.  The veteran has not submitted competent medical evidence 
tending to show a nexus between the pneumonia for which he 
was treated during active service and his current respiratory 
complaints, and he has not submitted evidence of a current 
diagnosis of residual disability due to the pneumonia for 
which he was treated during service.  

3.  The service medical records are negative for hearing loss 
of the left ear, and there is no evidence of a current 
diagnosis of hearing loss of the left ear.  

4.  Entitlement to service connection for the residuals of a 
head injury with dizziness was denied in a May 1994 rating 
decision; the veteran did not initiate an appeal of this 
decision within one year of notice thereof.  

5.  The evidence considered by the May 1994 rating decision 
included the veteran's service medical records, as well as VA 
treatment records dated from December 1986 to December 1993; 
the May 1994 rating decision denied entitlement to service 
connection for the residuals of a head injury with dizziness 
on the basis that the injury in service was a temporary 
condition that resolved without residuals, and that the 
current disability was not related to the head injury or 
syncopal incident in service.  

6.  The evidence received since May 1994 includes information 
that was not previously considered, and which suggests that 
the veteran's current seizure disorder began during active 
service.  

7.  The veteran has submitted evidence of a head injury and 
syncopal episode during active service, evidence of a 
diagnosis of a current disability, and evidence which 
purports to show a nexus between his current disability and 
active service.  


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for a 
right knee disability is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991). 

2.  The claim for entitlement to service connection for 
pneumonia is not well grounded.  38 U.S.C.A. § 5107 (West 
1991). 

3.  The claim for entitlement to service connection for 
hearing loss of the left ear is not well grounded.  
38 U.S.C.A. § 5107 (West 1991). 

4.  The May 1994 rating decision which denied entitlement to 
service connection for the residuals of a head injury with 
dizziness is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 3.105(a) (1999).

5.  The veteran has submitted new and material evidence to 
reopen his claim for entitlement to service connection for 
the residuals of a head injury with dizziness.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999). 

6.  The veteran's claim for entitlement to service connection 
for the residuals of a head injury with dizziness is well 
grounded.  38 U.S.C.A. § 5107 (West 1991). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Right Knee Injury and Pneumonia

The veteran contends that he has developed several 
disabilities as a result of active service.  He notes that he 
sustained an injury to his right knee in service, and argues 
that this resulted in permanent disability.  He believes that 
the pneumonia for which he was treated in service resulted in 
a permanent pulmonary disability.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 1991).  

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the VA has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) issued a decision 
holding that VA cannot assist a claimant in developing a 
claim which is not well grounded.  Morton v. West, 12 Vet. 
App. 477 (July 14, 1999), req. for en banc consideration by a 
judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the veteran has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) by 
(1) evidence that a condition was "noted" during service or 
during an applicable presumption period; (2) evidence showing 
postservice continuity of symptomatology; and (3) medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the postservice symptomatology.  
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of the "noting" is required to demonstrate 
a relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

Knee

Service medical records from the veteran's first period of 
active service are negative for evidence pertaining to a 
right knee disability.  

During the veteran's second period of active service, records 
dated May 1985 indicate that the veteran had twisted his 
right knee and fallen.  On examination, the right knee was 
tender with anterior abrasions.  An X-ray study indicated 
that there were no fractures.  The knee was stable, but there 
was marked patellar tenderness.  Follow up records from May 
1985 state that the veteran had good medial and lateral 
stability, with some slight swelling.  There was no obvious 
deformity except for some abrasions anteriorly.  There was 
decreased range of motion due to pain.  The assessment was 
soft tissue injury of the right knee.

Additional May 1985 treatment records show that the veteran 
presented with pain and stiffness in his knee since the 
previous Friday.  On examination, there was marked right knee 
effusion with tenderness.  There was no warmth.  The range of 
motion was decreased.  The assessment was rule out lateral 
collateral tear, and rule out septic joint.  The veteran was 
referred to the orthopedic clinic for additional evaluation.  

May 1985 records from the orthopedic clinic show that the 
veteran had injured his right knee the previous Friday.  He 
had been running and slipped, and his patellar had hit the 
bumper of a car.  Swelling had persisted.  X-ray studies were 
negative.  The veteran complained that his knee was hot.  On 
examination, the ligaments were stable.  The area under the 
medial aspect of the patella was tender.  The laceration was 
opened and the clotted blood was evacuated.  The impression 
was a subcutaneous hematoma of the right leg, with 
questionable infection.  

The remainder of the service medical records are negative for 
evidence of a right knee disability.  The April 1986 
discharge examination states that the lower extremities were 
normal, and the veteran denied a history of swollen or 
painful joints and a trick or locked knee on a Report of 
Medical History obtained at that time.  

The post service medical records show that the veteran 
underwent a physical examination in May 1986 in conjunction 
with his enlistment in the reserves.  The report of this 
examination states that the lower extremities were normal, 
and the veteran denied a history of swollen or painful joints 
and a trick or locked knee on a Report of Medical History 
obtained at that time.  

The post service medical records indicate that the veteran 
was seen for complaints of right knee pain.  He reported that 
he had experienced intermittent right knee pain since 1986.  
On examination, there was no redness, tenderness, or swelling 
of the right knee.  There was a good range of motion with 
pain.  An X-ray study conducted at this time was negative.  
The diagnostic impression was knee pain.  

The Board finds that the veteran has not submitted evidence 
of a well grounded claim for entitlement to service 
connection for a right knee disability.  The service medical 
records indicate that the veteran was treated for a right 
knee injury in May 1985.  However, there is no evidence of 
treatment for this disability subsequent to May 1985, and the 
April 1986 discharge examination was negative for a right 
knee disability.  This indicates that the right knee injury 
was an acute and transitory condition, which resolved without 
residual disability.  Moreover, there is no evidence of 
further treatment of the right knee until September 1996, 
which is more than eleven years following the initial injury.  
The examination was negative for everything but pain.  
Although the history reflected that the veteran complained of 
intermittent knee pain since 1986, there was no opinion 
relating the currently-shown knee pain to active service 
contained in the diagnostic impression.  This history is not 
supported by the evidence of record.  The Board recognizes 
the veteran's belief that his current right knee pain is 
related to the injury in service, but the veteran is not a 
physician, and he is not qualified to express a medical 
opinion as to such a relationship.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  Therefore, as the veteran has not 
submitted competent medical evidence to show a nexus between 
his current complaints of right knee pain and the injury in 
service, his claim is not well grounded.  Caluza v. Brown, 
7 Vet. App. 498, 506 (1995). 

Pneumonia

Service medical records from the veteran's first period of 
active service are negative for evidence of pneumonia.  

Service medical records from the veteran's second period of 
service show that he was seen in February 1994 with 
complaints of a cold that had lasted since July.  On 
examination, the veteran had blood tinged sputum and nasal 
drainage, and a slight sore throat.  Following examination, 
the assessment was rule out pneumonia.  Follow up records 
from February 1994 include an assessment of pneumonitis.  

May 1984 records show that the veteran complained of cough 
and cold symptoms for the past three days.  The lungs had 
scattered wheezes and rhonchi, and were worse in the left 
lower lobe.  The assessment was upper respiratory infection.  

Additional May 1984 records show that the veteran was seen 
for a follow up examination due to possible pneumonitis.  
Following an examination, the assessment stated that the 
veteran's illness was probably viral, rule out 
bronchopneumonia.  

June 1984 records state that the veteran had previously been 
seen in May 1994, at which time the assessment was 
bronchopneumonia, viral.  After the examination, the 
assessment was resolving bronchopneumonia.  Additional June 
1994 records continue to include assessments of resolving 
bronchopneumonia.  

In October 1984, the veteran was treated for complaints of a 
runny nose, hot and cold sensations, and chills.  He stated 
that when he coughed, he heard fluid in his lungs.  The 
assessment was bronchial reaction versus upper respiratory 
infection.  

January 1985 records show that the veteran was seen for 
complaints of a productive cough, sore throat, a feeling that 
his ears were plugged, and a fever.  He reported a persistent 
chest cold since April, but that he had been feeling worse 
since Tuesday.  The assessment was upper respiratory 
infection, post nasal drip, pharyngitis, and bronchitis.  

Additional January 1985 records include an assessment of 
bronchitis with bronchial asthma.  Other January 1985 records 
show the veteran continued to experience wheezing, but that 
his sore throat had resolved.  The assessment was asthma 
attack secondary to upper respiratory infection.  

X-ray records from January 1985 reveal that the veteran had 
experienced congestion for one month.  An X-ray study of the 
chest was interpreted as showing no significant radiographic 
abnormality.  

May 1985 records show that the veteran was seen for 
complaints of chronic shortness of breath and wheezing since 
his arrival in Germany the previous April.  Following 
examination, the assessment included probable non allergic 
asthma and possible vasomotor rhinitis.  

The April 1986 discharge examination stated that the 
veteran's lungs and chest were normal.  A chest X-ray study 
was also normal.  The veteran answered "yes" to a history 
of chronic or frequent colds on a Report of Medical History 
obtained at this time.  The physician's comments did not 
elaborate as to the significance of this answer, however.  

The post service medical records show that the lungs and 
chest were normal on the May 1986 examination upon induction 
into the reserves.  The veteran answered "no" to a history 
of chronic or frequent colds on the Report of Medical History 
obtained at this time. 

A VA chest X-ray study was conducted in November 1993.  The 
impression was of a normal study.

VA treatment records dated July 1996 indicate the veteran 
complained of sinus and chest congestion for the past two or 
three days.  He was coughing, and had a fever.  On 
examination, there were scattered rhonchi and wheezes.  The 
diagnostic impression included bronchitis, and the plan 
included rule out pneumonia.  

September 1996 records state that the veteran complained of a 
chest cold that had persisted since 1986.  He was noted to 
smoke.  The report said that a July 1996 chest X-ray was 
normal.  The diagnostic impression was chronic smoker's 
cough.  

The Board finds that the veteran has not submitted evidence 
of a well grounded claim for entitlement to service 
connection for pneumonia.  The service medical records show 
that the veteran began to be treated for pneumonia in 
February 1984, and that he continued to receive treatment 
through June 1984.  However, June 1984 records state that the 
veteran's bronchopneumonia was resolving.  The remainder of 
the service medical records are negative for a diagnosis of 
pneumonia, and while they show that the veteran was treated 
for asthma and bronchitis during this period, the April 1986 
discharge examination found that the lungs were normal, and 
the veteran's complaints of frequent colds were noted only on 
the Report of Medical History.  The veteran denied a history 
of frequent colds on another Report of Medical History 
obtained just one month later on induction into the reserves.  

The evidence does not show that the veteran incurred a 
chronic disability as a result of pneumonia, but rather that 
the pneumonia for which the veteran was treated during 
service resolved without residual disability.  The post 
service medical records do not show treatment for any 
respiratory complaints until July 1996, which is more than 10 
years after the veteran's discharge from service.  While the 
veteran gave a history of a persistent cold since 1986, the 
diagnoses included bronchitis and chronic smoker's cough, and 
the examiner did not relate these disorders to active 
service.  The July 1986 records noted that pneumonia should 
be ruled out, but a chest X-ray study was normal, and there 
is no current diagnosis of pneumonia or a residual disability 
as a result of pneumonia.  Therefore, as the veteran has not 
submitted a medical diagnosis that shows he currently has the 
disability for which he seeks service connection, and as 
there is no competent medical opinion that relates the 
veteran's current complaints to active service, his claim is 
not well grounded.  Caluza v. Brown, 7 Vet. App. 498 (1995); 
Savage v. Gober, 10 Vet. App. 488 (1997). 



Left Ear Hearing Loss

The veteran contends that he has a left ear hearing loss due 
to active service.  

If other organic diseases of the nervous system such as 
hearing loss become manifest to a degree of 10 percent within 
one year of separation from active service, then it is 
presumed to have been incurred during active service, even 
though there is no evidence of hearing loss during service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).  

In addition to the laws and regulations cited above, 
entitlement to service connection for impaired hearing is 
subject to the additional requirements of 38 C.F.R. § 3.385 
(1999), which provides that service connection for impaired 
hearing shall not be established when hearing status meets 
pure tone and speech recognition criteria.  Hearing status 
will be considered a disability for the purposes of service 
connection when the auditory thresholds in any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  The United 
States Court of Veterans Appeals (Court) has indicated that 
the threshold for normal hearing is between 0 and 20 decibels 
and that higher thresholds show some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155 (1993).

The service medical records indicate that the veteran had 
auditory thresholds of 10, 5, 10, and 10 decibels at the 
frequencies of 500, 1000, 2000, and 4000 Hertz for the left 
ear at the August 1979 entrance examination.  

The veteran underwent an audiological evaluation in November 
1981.  He had auditory thresholds of 10, 10, 10, 20, 15, and 
20 decibels at the frequencies of 500, 1000, 2000, 3000, 
4000, and 6000 Hertz for the left ear.  

The September 1982 discharge examination showed that the 
veteran had auditory thresholds of 10, 15, 20, 20, 15, and 15 
decibels at the frequencies of 500, 1000, 2000, 3000, 4000, 
and 6000 Hertz for the left ear. 

The veteran underwent an audiological evaluation in 
conjunction with the entrance examination for his second 
period of active service in May 1983.  He had auditory 
thresholds of 15, 15, 5, 5, 5, and 5 decibels at the 
frequencies of 500, 1000, 2000, 3000, 4000, and 6000 Hertz 
for the left ear.  

At the April 1986 discharge examination, the veteran had 
auditory thresholds of 10, 5, 10, 10, 10, and 45 decibels for 
the left ear at the frequencies of 500, 1000, 2000, 3000, 
4000, and 6000 Hertz.  However, on retest the veteran had 
auditory thresholds of 0, 0, 10, 0, 0, and 10 decibels for 
the left ear at the same frequencies.  There was no diagnosis 
of hearing loss.  The veteran answered "no" to a history of 
hearing loss on a Report of Medical History obtained at this 
time.  However, the veteran reported that he had been told he 
might have hearing loss.  

The post service medical records show that the veteran 
underwent audiological evaluation in conjunction with a May 
1986 examination for enlistment into the reserves.  His left 
ear had auditory thresholds of 5, 5, 10, 5, 10, and 5 
decibels at the frequencies of 500, 1000, 2000, 3000, 4000, 
and 6000 Hertz.  He denied a history of hearing loss on the 
Report of Medical History obtained as part of this 
examination. 

The remainder of the post service medical records are 
negative for a diagnosis or other evidence of hearing loss of 
the left ear.  

The Board finds that the veteran has not submitted evidence 
of a well grounded claim for entitlement to service 
connection for hearing loss of the left ear.  The service 
medical records are completely negative for evidence of 
hearing loss of the left ear as defined by 38 C.F.R. § 3.385.  
The only evidence of hearing loss of the left ear is the 
April 1986 audiological evaluation at discharge which 
revealed an auditory threshold of 45 decibels at 6000 Hertz, 
but the auditory threshold was found to be only 10 decibels 
on retesting.  The examination did not contain a diagnosis of 
hearing loss.  Furthermore, the post service medical records 
are entirely negative for evidence of hearing loss.  
Therefore, as there is no evidence of hearing loss of the 
left ear during active service, and no current diagnosis of 
hearing loss of the left ear, the veteran's claim is not well 
grounded.  Caluza v. Brown, 7 Vet. App. 498 (1995).


Head Injury

The veteran contends that he has submitted new and material 
evidence to reopen a previously denied claim for entitlement 
to service connection for the residuals of a head injury.  He 
states that he was struck in the head with a pool cue in 
service, and that he continues to experience various symptoms 
as a result of this injury.  

The record indicates that service connection for the 
residuals of a head injury was previously denied in a May 
1994 rating decision.  The veteran was notified of this 
decision and provided with his appellate rights in a May 1994 
letter.  He did not submit a Notice of Disagreement with this 
decision within one year of receipt of the letter.  
Therefore, the May 1994 decision is final, and is not subject 
to revision on the same factual basis.  38 U.S.C.A. § 7105; 
38 C.F.R. § 3.105(a).

The veteran submitted an additional claim for service 
connection for the residuals of a head injury in June 1996.  
If new and material evidence is submitted regarding a claim 
which has previously been denied, then the claim can be 
reopened and reviewed.  38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The Court has held that, when "new and material evidence" 
is presented or secured with respect to a previously and 
finally disallowed claim, VA must reopen the claim.  Stanton 
v. Brown, 5 Vet. App. 563, 566 (1993).  The Court has 
reviewed and upheld the standards regarding the issue of 
finality.  Reyes v. Brown, 7 Vet. App. 113 (1994).

The Court has held that with regard to petitions to reopen 
previously and finally disallowed claims, VA must conduct a 
three-part analysis.  First, it must be considered whether 
the evidence submitted is "new and material" under 
38 C.F.R. § 3.156(a).  Second, if VA finds the evidence is 
"new and material" immediately upon reopening it must 
determine whether the claim is well grounded, based upon all 
of the evidence, presuming its credibility.  Third, if the 
claim is well grounded, the VA is to proceed to the merits, 
but only after ensuring that the duty to assist under 
38 U.S.C.A. § 5107(b) had been fulfilled.  Elkins v. West, 12 
Vet. App. 209 (1999) (en banc); see also Winters v. West, 12 
Vet. App. 203 (1999) (en banc).

With respect to the issue of reopened claims, the Court held, 
even assuming that newly-presented evidence was material, a 
reopened claim could be denied in the clear absence from the 
total record of a required element of a well-grounded claim.  
Winters, 12 Vet. App. 203 (1999) (citing Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) 
(table)).  

The evidence considered by the May 1994 rating decision 
included the veteran's service medical records, and VA 
treatment records dated from December 1986 to December 1993.  

A review of the service medical records indicates that in 
January 1980, the veteran was treated for a laceration to the 
left side of his head due to being struck by a pool cue.  
This was sustained within the previous ten minutes.  On 
examination, there was a laceration located above the left 
ear.  There was no active bleeding or swelling.  The veteran 
said that he did not pass out or lose consciousness.  The 
assessment was an injury to the head.  

Additional January 1980 records show that the veteran arrived 
at the emergency room with complaints of headaches, and with 
sutures to the left lateral aspect of his head.  He said that 
the sutures had been there since the previous Saturday.  The 
sutures were removed.  A neurological examination was within 
normal limits.  The examiner indicated that if the headaches 
continued, the veteran would be sent to the neurology clinic.  

Records from February 1980 show that the veteran was seen for 
complaints of eye pain for the previous two weeks, and 
headaches.  The subjective data reflected that there was pain 
due to head injury.  

April 1981 records indicate that the veteran had just 
experienced an episode of syncope about fifteen minutes 
previously.  He was said to have experienced a similar 
problem about a year ago after he had been struck by a pool 
cue.  There had been no strenuous activity, and the veteran 
had eaten.  The smell of alcohol on the veteran's breath was 
noted, and he admitted to having had two or three beers and 
some wine.  The assessment was syncope of an unknown cause, 
possibly secondary to alcohol.  

The veteran was afforded a physical examination in September 
1982.  His head was normal, as was the neurologic 
examination.  He answered "yes" to a history of a head 
injury on the Report of Medical History obtained at that 
time.  

A May 1983 enlistment examination found that the head and the 
neurologic evaluation were normal.  The veteran denied a 
history of a head injury on a Report of Medical History.  

The April 1986 discharge examination found that the veteran's 
head and the neurologic examination were normal.  He answered 
"yes" to a history of a head injury on the Report of 
Medical History obtained at that time.  

The post service medical records include the May 1986 
enlistment examination for the reserves.  The neurologic 
examination was normal, and the veteran denied a history of a 
head injury on the Report of Medical History obtained at this 
time. 

November 1993 VA treatment records show the veteran was seen 
following two episodes of abnormal body movements, which were 
followed by an unawareness of what happened.  He had a 
history of a head injury in service, and of syncopal episodes 
in 1987 and 1989.  Following examination, the assessment 
included post-traumatic seizure disorder.  

The May 1994 rating decision found that while the service 
medical records showed treatment for a head injury, this was 
shown to be a temporary condition which resolved with 
treatment, and no permanent residual disability was shown at 
discharge.  The decision further found that the veteran's 
current diagnosis of a seizure disorder was not related to 
the head injury or syncope in service, and that the veteran's 
current disability was the result of post-service causes.  

The evidence received since May 1994 includes additional VA 
treatment records dated from 1993 to 1996.  These indicate 
that the veteran continued to seek treatment for occasional 
syncopal episodes.  The history of his head injury in service 
was noted.  These records include an entry dated July 1996, 
which states that the veteran has a history of a seizure 
disorder since 1978 secondary to a head injury.  

The Board finds that the July 1996 VA treatment record 
constitutes evidence that is both new and material.  It is 
new in that the information it contains was not considered in 
May 1994.  Furthermore, it is material.  The May 1994 rating 
decision stated that the veteran's current disability was not 
related to the injury and syncopal episodes in service.  The 
July 1996 records purport to show that there is a 
relationship.  Therefore, as the evidence is both new and 
material, the veteran's claim is reopened.  

The Board must next consider whether or not the veteran has 
submitted evidence of a well grounded claim for entitlement 
to service connection for the residuals of a head injury.  
After review of all the evidence, the Board finds that the 
veteran's claim is well grounded.  The service medical 
records indicate that the veteran sustained a head injury in 
service.  Furthermore, they indicate that he had a syncopal 
episode in April 1981.  The post service medical records show 
that he is under treatment for a seizure disorder.  The 
November 1993 records note the history of the head injury in 
service, and contain an assessment of post-traumatic seizure 
disorder.  In addition, the July 1996 VA treatment records 
purport to show a nexus between the veteran's current 
disability and the injury during active service.  Therefore, 
his claim is well grounded.  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995). 

The issue of entitlement to service connection for the 
residuals of a head injury will be further addressed in the 
remand section at the end of this decision. 


ORDER

Entitlement to service connection for a right knee disability 
is denied. 

Entitlement to service connection for pneumonia is denied. 

Entitlement to service connection for hearing loss is denied. 

The claim of entitlement to service connection for the 
residuals of a head injury is reopened and well grounded.  To 
this extent only, the appeal is granted.


REMAND

Because the claim of entitlement to service connection for 
the residuals of a head injury is well grounded, VA has a 
duty to assist the veteran in developing facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.159 (1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

The Board notes that the veteran has never been afforded a VA 
examination in conjunction with his claims for entitlement to 
service connection for the residuals of a head injury.  
Although the July 1996 VA treatment records state that he has 
a seizure disorder secondary to a head injury, these records 
are unclear as to whether this opinion was obtained directly 
from the veteran, or after a review of his medical history.  
The Board finds that a VA examination and an opinion as to 
whether or not the veteran's current disability is related to 
active service would be useful in reaching a decision in this 
case.

Therefore, in order to assist the veteran in the development 
of his claim, and to afford him due process, this claim is 
remanded to the RO for the following action: 

1.  The veteran should be afforded a VA 
neurologic examination and/or an 
examination by any other specialists 
deemed necessary to attempt to determine 
the nature and etiology of his current 
seizure disability.  All indicated tests 
and studies should be conducted.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  After the completion of the 
examination and review of the medical 
history contained in the claims folder, 
the examiner should attempt to express 
the following opinion(s): 1) Does the 
veteran currently have a chronic 
disability manifested by dizziness, 
seizures, and syncopal episodes?  What is 
this diagnosis?  2) If the veteran is 
found to have a current disability, is it 
as likely as not that it is casually 
related to the head injury sustained 
during active service?  3) Regardless of 
the answer to the previous question, is 
it as likely as not that the April 1981 
syncopal episode was an early 
manifestation of the veteran's current 
disability?  The reasons and bases for 
these opinions should be clearly 
expressed.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Heather J. Harter
	Acting Member, Board of Veterans' Appeals






 



